DETAILED CORRESPONDENCE
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 23 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents that issue from 17/027,183 and 17/026,789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement.
The rejection of claims 5 and 9 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims.  
The provisional rejections of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of copending Application Nos. 17/027,183 and 17/026,789 is withdrawn in light of Applicant’s filing a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/524,556.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Hybrid corn variety CH011217, claimed in the copending application, makes obvious its parent, CV760696, claimed in the instant application, as the hybrid is claimed as a plant produced by crossing its two parents.  Further, CH011217 is a species of the genus of instantly claimed F1 progeny of CV760696.  The cross necessary to make CH011217 is a species of the instantly claimed genus of making F1 progeny of CV760696.  The methods of introducing a trait into CH011217 are species of the instantly claimed genus of applying plant breeding techniques to an F1 progeny of CV760696.  CH011217 further comprising a transgene, single locus conversion, or heritable trait, where the transgene, single locus conversion, or heritable trait was introduced into one of its parents, which include CV760696, makes obvious CV760696 further comprising a transgene, single locus conversion, or heritable trait.
Compositions comprising CV760696 seed in soil are obvious to one of ordinary skill in the art because com seed is sold to farmers for planting in soil.
Making commodity products, including seed oil and starch from corn seed, including seed produced on CV760696, is obvious to one of ordinary skill in the art because com seed is sold by farmers for selling to others who make them into those products, among others;  there is an economic motivation for doing so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 22 February 2022.  Applicant’s arguments filed 23 May 2022 have been fully considered but they are not persuasive.  
Response to Arguments
Applicant urges that per MPEP 804(I)B(1)(b) if a provisional double patenting rejection is the only rejection remaining and it is over an application with a later filing date, the rejection should be withdrawn (response pg 5-6).
This is not found persuasive because this is not the only rejection remaining.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of U.S. Patent No. 11,259,485 taken with the evidence of US 7,473,826, US 9,313,970, US7,872,183, US 8,035,006, US 8,324,476, US 7,211,717 and US 8,969,67.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The determination for the closest prior art was made using characteristics that do not vary under different environmental conditions in an analysis of three corn varieties.  Appendix A compares the descriptions of I351729 in US 7,473,826 and US 9,313,970, of 94INK1A in US 7,872,183, US 8,035,006 and US 8,324,476, and of I285291 in US 7,211,717 and US 8,969,677.  The characteristics in bold are those that differ in the descriptions of at least one corn variety; these characteristics are those that are affected by the environmental conditions under which a plant is grown.  The characteristics not in bold are those upon which this determination was made; these are brace root coloration, internode direction, anther color, presence of a glume band, ear shape, husk bract length, fresh and dry husk colors, endosperm type, and endosperm color.
Corn variety CV480092, claimed in the issued patent, is, like the instant corn variety, produced from a cross of lines CV441264 and CV722931.  The plant claimed in ‘485 and the instant plant both have a moderate brace root color, straight internode direction, green-yellow anther color, absence of a glume band, semi-conical ear shape, short husk bract length, green fresh husk color, buff dry husk color, normal endosperm type, and yellow endosperm color.  The plant claimed in ‘485 and the instant plant are thus not patentably distinct from each other.
The instant claim s and the claims in ‘485 are identical except for the name of the corn variety.  

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 23 May 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662